Citation Nr: 0203091	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Whether the veteran submitted a timely substantive appeal 
from the denial of service connection for post-traumatic 
stress disorder (PTSD).





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 administrative decision of the Honolulu, 
Hawaii Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was informed of this decision by correspondence dated 
September 6, 1996.  

2.  A notice of disagreement (NOD) was received as to the 
September 1996 decision.  On October 21, 1997, a statement of 
the case (SOC) was mailed to the veteran; on November 4, 
1997, a duplicate SOC was mailed to the veteran.

3.  The veteran was required to submit a substantive appeal 
by September 6, 1997, within one year of notice of the 
decision denying his claim, or by January 4, 1998, within 60 
days of notice of the SOC mailed on November 4, 1997.

4.  The earliest document which can be construed as a 
substantive appeal of the veteran's claim for entitlement to 
service connection for PTSD was received on September 15, 
1998.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal from 
the RO's denial of his claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO issued its determination as 
to the timeliness of the veteran's substantive appeal prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the SOC re-mailed 
to the veteran on November 4, 1997, as well as the 
information contained as part of the SOC mailed to the 
veteran in February 1999, informed him of the information and 
evidence needed in reference to his claim seeking entitlement 
to service connection and complied with the VA's notification 
requirements.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue as indicated on the title 
page of this decision now before the Board on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria concerning 
the timeliness of a substantive appeal.  The Board therefore 
finds that the notice requirements of the new law and 
regulations have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In a September 1996 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision by letter dated on September 6, 1996.  In August 
1997, a NOD as to the September 1996 denial was received.  A 
SOC was mailed to the veteran in October 1997.  An attached 
cover letter informed the veteran that he had to file a 
substantive appeal within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying him of the action he 
appealed.  The SOC was re-mailed to the veteran on November 
4, 1997, to the address shown to have been the veteran's then 
address of record.  The Board observes that the SOC mailed to 
the veteran on November 4, 1997, is not shown to have been 
either returned to sender or to not have been received by the 
veteran.  

A VA Form 9 was received by the VA on September 15, 1998.  
The RO subsequently, by letter dated in November 1998, 
informed the veteran that since he failed to respond to its 
SOC within the required 60-day time limit, his formal appeal 
had been closed.  

The question of whether a substantive appeal has been filed 
on time is an appealable issue.  38 C.F.R. § 19.34 (2001).  A 
SOC on the issue of timeliness of the appeal was issued in 
February 1999 and the veteran perfected an appeal as to the 
timeliness issue.  The veteran essentially contends that the 
underlying appeal for entitlement to service connection for 
PTSD was perfected in a timely manner.

The Board must therefore determine whether the veteran's 
September 1998 VA Form 9 constitutes a timely substantive 
appeal of the RO's September 1996 denial of his claim for 
PTSD, and whether there is any other basis to find that a 
timely substantive appeal as to this issue was received.  The 
steps to be taken to perfect an appeal to the Board following 
an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
After a NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at the most recent address of record, with a copy 
provided to the representative (if any).  38 C.F.R. § 
19.30(a) (2001).  Thereafter, a claimant must file the 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2001).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  38 
U.S.C.A. 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (2001).  
To the extent feasible, the argument should be related to 
specific items in the SOC.  

The Board acknowledges the veteran's argument, as indicated 
as part of a letter dated in December 1998 from the veteran 
to the then Secretary of VA, the Honorable Togo West, that he 
telephoned VA in late August or early September 1998 to 
report that he had not received a SOC necessary to toll the 
60-day time period to file a VA Form 9.  He added that 
subsequent to his telephone call he did receive a SOC in 
September 1998, and responded with his VA Form 9 on or about 
September 15, 1998.  The veteran also asserted that "[t]he 
fact that my case WAS NOT CLOSED as of August/September 1998 
strongly suggests and serves as evidence of a 'failure to 
deliver the SOC" in October 1997 and that the instant appeal 
remains active and that the Form 9 was filed within the 
prescribed 60 day time limit."  

The Board recognizes the veteran's previously discussed 
assertions to the effect that he did not receive the SOC in a 
timely manner; specifically, not until September 1998.  On 
this point however, it must be noted that the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
absent clear evidence to the contrary, principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  Here, there is no 
indication or showing that the SOC re-mailed to the veteran 
on November 4, 1997, was returned by postal authorities as 
undeliverable, and the veteran thus presumably received it.  
The law requires only that the VA mail a notice, and then 
presumes the regularity of the administrative process in the 
absence of clear evidence to the contrary.  Standing alone, 
the veteran's allegations, that he never received the SOC 
until September 1998 is not the type of clear evidence to the 
contrary which is sufficient to rebut the presumption of 
regularity.  See Jones; Mindenhall; Ashley, supra.

The Board further parenthetically notes the Court's decision 
in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), which stated 
that, "[i]n the normal course of events, it is the burden of 
the veteran to keep VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him."

As discussed above, in a September 1996 rating decision, the 
RO denied service connection for PTSD.  The veteran was 
notified of this decision by cover letter, dated September 6, 
1996.  A NOD was received by VA from the veteran on August 
18, 1997.  By cover letter dated October 21, 1997, a SOC was 
issued.  The cover letter notified the veteran that a VA Form 
9 had been enclosed and noted applicable topics which his 
appeal should address.  A duplicate cover letter and SOC was 
then re-mailed to the veteran on November 4, 1997, to the 
address then determined by the RO to be the veteran's current 
address of record.  The Board again notes that the SOC mailed 
to the veteran on November 4, 1997, is not shown to have 
either been returned to the RO or not received by the 
veteran.  It is also noted that review of the record does not 
show that the veteran either submitted a substantive appeal 
by September 6, 1997, within one year of notice of the 
decision denying his claim, or by January 4, 1998, within 60 
days of notice of the SOC mailed on November 4, 1997.  In 
fact, the earliest document which can be construed as a 
substantive appeal of the veteran's claim for entitlement to 
service connection for PTSD was received on September 15, 
1998.  Additionally, the Board also notes that review of the 
complete evidence of record is not shown to contain a record 
of any telephone contact between the veteran and VA 
concerning his alleged non-receipt of his SOC.  

As such, based on the evidence of record, the Board finds 
that the veteran has not submitted a timely substantive 
appeal of the denial of his claim of entitlement to service 
connection for PTSD.  




ORDER

Inasmuch as the veteran did not timely file a substantive 
appeal to the RO's denial of his claim of entitlement service 
connection for PTSD, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2001); see also 38 C.F.R. § 20.201 (2001) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2001).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

